Exhibit 10.1

 


JULY 28, 2008

 

Thomas E. Richards


1801 CALIFORNIA STREET

Denver, CO  80202

 

Dear Tom:

 

Giving people the opportunity to develop professionally through new challenges
is an investment in our greatest resource – employees.  Fostering and developing
the talent of employees is critical to the success of the business and to our
future.  With that, I am pleased to offer you a promotion to the position of
Executive Vice President and Chief Operating Officer, continuing to report
directly to me, effective July 28, 2008. I am confident of the value you will
continue to bring to the business.

 

1.               Base Salary:  Your base salary increases to $700,000 per annum.

 

2.               Annual Bonus Plan:  You will be eligible to participate in the
annual bonus plan for 2008.  Your target bonus will increase to 150% of your
annual base pay (based upon your performance rating, if any, prorated to reflect
your promotion date and other changes in accordance with the terms of the plan
and adjusted for Company, business unit and individual performance).

 

3.               Equity Incentive Plan: You are entitled to participate in
Qwest’s Equity Incentive Plan.  You will receive an equity award with an
approximate value of $2,800,000.  Fifty percent of the equity value will be
awarded in stock options, twenty five percent in restricted stock and twenty
five percent in performance shares. The actual number of stock options will be
determined using a Black Scholes value of $1.25. The actual number of restricted
and performance shares will be determined by the market close price of Qwest
stock on July 28, 2008.  All will be rounded to the nearest 1000.

 

4.               Executive Perquisite: For 2008, you will receive an additional
executive perquisite benefit of $15,000 (prorated and grossed up for income
tax). Your perquisite check will be paid to you on or before August 8, 2008.
Beginning in 2009, you will receive an executive perquisite benefit of $50,000
(grossed up for income tax).

 

5.               Background Check:  As a condition of this promotion, you must
undergo and pass a background check at this time. Please complete and return the
enclosed Request for Information and Consent and Disclosure forms within 5
business days of your receipt of this letter to Jana Venus at 1801 California
Street, 23rd Floor, Denver, CO  80202. You will not be contacted as to the
results of the background check unless there is a problem.

 

Congratulations on this wonderful opportunity, Tom.  Your hard work and
commitment to delivering the Spirit of Service is genuinely appreciated.

 

Sincerely,

 

 

Edward A. Mueller

Chairman and Chief Executive Officer

 

--------------------------------------------------------------------------------